Citation Nr: 0530304	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a left shoulder dislocation, currently rated as 
30 percent disabling.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel










INTRODUCTION

The appellant had active military service from March 1955 to 
March 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 RO rating 
decision that continued a 30 percent disability rating for 
the appellant's service-connected left shoulder disability.

The appellant filed a Notice of Disagreement (NOD) in October 
2001, and the RO issued a Statement of the Case (SOC) in May 
2002.  The appellant subsequently perfected his appeal by 
filing a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
in June 2002.

In March 2004 the Board remanded the claim in order to afford 
the appellant a current VA medical examination.  The RO duly 
scheduled the appellant for a VA medical examination in May 
2005, but the appellant informed the RO that he could not 
make himself available for examination due to his wife's 
illness.  The appellant did not ask to have the examination 
rescheduled, but instead asked to have his claim adjudicated 
on the basis of the existing record.  Thus, the claim was 
returned to the Board for further appellate review.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The appellant is right-handed.

3.  The appellant's service-connected left shoulder 
disability is currently manifested by limited motion with 
pain.  His current 30 percent rating is the maximum schedular 
rating for limitation of motion, and potentially applicable 
alternative diagnostic codes are either not appropriate or 
not advantageous to the appellant.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
postoperative residuals of left shoulder dislocation are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.71a, 
Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for increased 
rating for service-connected left shoulder disability has 
been accomplished.

The SOC in May 2002, the Supplemental SOCs (SSOC) in July 
2002, August 2003, and August 2005, and the notice letters 
sent to the appellant by the RO in July 2003 and the Appeals 
Management Center (AMC) in March 2004 notified appellant of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal up to that 
point, and the bases for the denial of the claim.  After 
each, the appellant was given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim.

The RO's rating decision in April 2001 informed the appellant 
of VA's duty under the VCAA to notify and assist in claim 
development.  The RO's letter in July 2003 discussed the 
specific types of evidence required to support a claim for 
increased rating, listed the evidence on file to that date, 
stated what evidence VA was responsible for obtaining, and 
asked the appellant to provide sufficient information to 
obtain relevant evidence.  The AMC's letter of March 2004 
informed appellant of his right to obtain and submit evidence 
on his own behalf, including lay evidence describing how the 
disability had become worse.  The Board finds that these 
letters met the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.   
In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the April 2001 rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not in any way prejudice the appellant.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

As indicated above, the rating action, numerous RO letters, 
the SOC, and the SSOCs issued between 2002 and 2005 have 
repeatedly explained to the appellant what was needed to 
substantiate his claim.  As a result of the RO development 
and the Board's remands in June 2003 and March 2004, 
comprehensive documentation, as identified below, has been 
associated with the file and considered in evaluating the 
appellant's instant appeal.  The RO most recently adjudicated 
the appellant's claim in August 2005 on the basis of all the 
evidence of record, as reflected in the SSOC of that date.  
The Board finds that, in this appeal, the delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the matter herein 
decided.  The RO has obtained the appellant's complete 
service medical records (SMRs) and treatment records from the 
Butler and Altoona VA Medical Centers (VAMCs); appellant has 
identified no other medical providers who may have relevant 
records for development.  The appellant was afforded a VA 
medical examination in January 2001 prior to the rating 
decision under appeal; he was scheduled for another VA 
medical examination in May 2005 but he declined examination 
and asked the Board to adjudicate the claim based on the 
evidence currently on file.  Significantly, there is no 
indication of any additional, existing, pertinent evidence 
that needs to be obtained by VA.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for increased rating for 
service-connected left shoulder disability.

II.  Factual Background  

An August 2000 VA treatment note shows that the appellant 
complained of pain in the left shoulder.  He requested 
prescription pain medication, since over-the-counter 
medication was ineffective and ibuprofen bothered his 
stomach.
 
A November 2000 VA treatment note shows that the appellant 
complained of lack of strength as well as pain.  His range of 
motion was from 0 to 90 degrees on abduction, he had internal 
and external rotation to 10 degrees, and range of motion was 
limited by pain.  X-rays showed the presence of arthritis and 
some surgical wires.  The clinician's assessment was post-
traumatic arthritis and possible rotator cuff pathology.   
The clinician stated that the appellant would be at risk for 
chronic pain, weakness, instability, and stiffness, and that 
the appellant's left shoulder would probably never be as 
strong as his contralateral side.

The appellant underwent a VA medical examination in January 
2001. The examiner noted that the appellant had a history of 
degenerative joint disease in the left shoulder.  The 
appellant's main complaint was pain in the left shoulder, for 
which he reported taking pain medication daily.  The 
appellant stated that the severity of his pain was a level 6 
out of 10 and that he experienced daily pain, worsening in 
the evening.  The appellant reported that lifting, 
stretching, or raising the arm above a 10 o'clock position 
aggravated his condition.  On examination, the appellant was 
observed to be right-handed and to have moderate atrophy in 
the deltoid muscle of the left shoulder.  The examiner was 
unable to tell if the appellant had rotator cuff pathology 
due to the limited range of motion.  Range of motion testing 
revealed forward flexion from 0 to 85 degrees, abduction from 
0 to 30 degrees, external rotation from 0 to 10 degrees, 
internal rotation from 0 to 10 degrees, and adduction from 0 
to 10 degrees.  Elbow range of motion was normal.  Recent X-
rays showed bony degenerative changes and the presence of old 
fixation devices.  The examiner's diagnosis was advanced 
degenerative joint disease of the left shoulder with severe 
motion limitation.

A VA X-ray of the left shoulder in January 2001 showed 
moderately advanced degenerative joint disease.

An August 2002 VA physical therapy note shows that the 
appellant terminated physical therapy due to the consequent 
pain.  The therapist noted current severe limitation of 
active range of motion (approximately 20 to 30 degrees active 
flexion and abduction).   Passive range of motion improved to 
approximately 90 degrees of flexion and abduction, with 
discomfort.  The therapist's impression was frozen shoulder 
and weakness and pain throughout the left upper extremity.     

The Board remanded the claim in March 2004 for the purpose of 
having the appellant undergo a new VA medical examination to 
provide current medical evidence regarding the severity of 
his symptoms.  An examination was duly scheduled for May 
2005, but the appellant notified the RO that he was unable to 
report for examination due to his wife's illness.  The 
appellant requested VA to adjudicate his appeal based on the 
evidence of record.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disabilities of the arm and shoulder are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the appellant is right-handed; consequently, his left 
shoulder is the minor extremity.

The appellant's disability is currently rated under 
Diagnostic Code 5201 (limitation of motion of the arm).  The 
appellant's current rating of 30 percent is the highest 
rating available under this Diagnostic Code 5201 for 
limitation of motion of the minor extremity.  Hence, the 
Board has considered whether evaluation of the veteran's 
disability, alternatively, under any other potentially 
applicable diagnostic code would be appropriate and more 
beneficial to the appellant.  

Diagnostic Code 5200 (ankylosis of the scapulohumeral 
articulation) is not applicable because the medical evidence 
does not show that the scapula and humerus move as one piece.  
Rating under Diagnostic Code 5203 (impairment of the clavicle 
or scapula) would present no advantage to the appellant since 
the highest rating under that diagnostic code is 20 percent.  
The remaining alternative diagnostic code for the appellant's 
service-connected disability is Diagnostic Code 5202 (other 
impairment of the humerus); however,  the appellant does not 
have any of the conditions that would entitle him to a rating 
in excess of 30 percent under this diagnostic code-i.e., 
fibrous union of the humerus (40 percent), nonunion of the 
humerus (50 percent), or loss of the humerus head (70 
percent).  See 38 C.F.R. § 4.71a (pursuant to which 
orthopedic shoulder disability is evaluated).  Moreover, in 
the absence of evidence of impairment associated with the 
left shoulder disability beyond limited motion with pain, 
consideration of the veteran's disability under any other 
portion of the rating schedule is not appropriate.  Hence, a 
higher rating is not assignable under any other diagnostic 
code.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

However, when, as here, the appellant is at the maximum 
assignable rating, consideration of functional loss due to 
pain and other factors can provide no basis for assignment of 
any higher rating, and, is, thus, unnecessary.  See Johnston 
v. Brown, 10 Vet. App. 80, 86 (1997).

In view of the objective evidence cited above, the Board 
finds that the appellant's service-connected left shoulder 
disability does not warrant a rating higher than the 
currently-assigned 30 percent.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the medical evidence simply 
does not support the assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 30 percent for postoperative residuals 
of left shoulder dislocation is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


